Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 1 of 11 PageID #:13




                                                                    Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 2 of 11 PageID #:14




                                                                    Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 3 of 11 PageID #:15




                                                                    Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 4 of 11 PageID #:16




                                                                    Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 5 of 11 PageID #:17




                                                                    Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 6 of 11 PageID #:18




                                                                    Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 7 of 11 PageID #:19




                                                                    Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 8 of 11 PageID #:20




                                                                    Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 9 of 11 PageID #:21




                                                                    Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 10 of 11 PageID #:22




                                                                     Exhibit A
Case: 1:21-cv-03073 Document #: 1-1 Filed: 06/08/21 Page 11 of 11 PageID #:23




                                                                     Exhibit A
